Order entered December 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01128-CV

                         THE BOARD OF ADJUSTMENT
               OF THE CITY OF UNIVERSITY PARK, TEXAS, Appellant

                                               V.

                   LEGACY HILLCREST INVESTMENTS, LP, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-15353

                                           ORDER
       We GRANT appellant’s December 23, 2013 unopposed third motion for an extension of

time to file a brief. Appellant shall file its brief on or before January 22, 2014. We caution

appellant that no further extension will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE